UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6729



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAMES ARTHUR WILLIAMS, a/k/a Fast,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Jerome B. Friedman,
District Judge. (CR-02-32)


Submitted:   December 16, 2004         Decided:     December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arthur Williams, Appellant Pro Se. Fernando Groene, OFFICE
OF THE UNITED STATES ATTORNEY, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              James Arthur Williams appeals the district court’s order

denying his motion filed under 18 U.S.C. § 3582(c) (2000).             We have

reviewed the record and find no reversible error.           Accordingly, we

affirm for the reasons stated by the district court.              See United

States v. Williams, No. CR-02-32 (E.D. Va. Feb. 12 & filed Feb. 18;

entered Feb. 19, 2004). We dispense with oral argument because the

facts   and    legal   contentions   are     adequately   presented    in   the

materials     before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                     - 2 -